Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Manley appeals the district court’s grant of summary judgment in favor of Wendy’s International, Inc. and First Sun Management Corporation, d/b/a Wendy1 s, (collectively Defendants) with respect to his claims under North Carolina law for breach of implied warranty of merchantability and negligence. Karen Manley, wife of John Manley, appeals the district court’s grant of summary judgment in favor of Defendants with respect to her claim under North Carolina law for loss of consortium. Having carefully reviewed the briefs, the record, and the relevant law, we affirm on the reasoning of the district court, as stated in its February 2, 2012 order. Manley v. Doe, 849 F.Supp.2d 594 (E.D.N.C.2012).
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED